Reasons for Allowance
Claims 1-3, 5, 6, and 8-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to amended claim 1, the closest prior art (see U.S. patent no. 7,721,880 (Pearce et al.) as applied to previous claim 1 in the Non-Final rejection mailed 16 September 2021) fails to disclose or suggest the recited combination of features, including “wherein the capsule (40, 140) comprises a first wall (41, 141), in the assembled position of the capsule (40, 140), facing the dispenser (3), and a second wall (42, 142), in the assembled position of the capsule (40, 140), facing the flexible wall (24) of the closure element (2) and wherein at least one part of the second wall (42, 142) of the capsule (40, 140) is provided with at least one frangible area”;
With regard to amended claim 10, the closest prior art (see U.S. patent no. 7,721,880 (Pearce et al.) as applied to previous claim 1 in the Non-Final rejection mailed 16 September 2021) fails to disclose or suggest the recited combination of features, including “wherein the striker (143) is secured to the inside of the capsule (140) between the first (41, 141) and the second wall (142, 42) of the capsule (140)”;
With regard to amended claim 11, the closest prior art (see U.S. patent no. 7,721,880 (Pearce et al.) as applied to previous claim 1 in the Non-Final rejection mailed 16 September 2021) fails to disclose or suggest the recited combination of features, including wherein the striker (23) is positioned on the longitudinal axis of the body (1) of the container (110), and wherein the capsule (40) has, in cross-section the shape of a W, with an outer compartment (43) for filling [[the]] a space around the striker (23) and a central cavity (44) suitable for cooperating with the striker (23).”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. publication no. 2021/0316929 (Bouteloup et al.) discloses a device for packaging at least one first and second fluid.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





Patrick M. Buechner
/Patrick M. Buechner/Primary Examiner, Art Unit 3754